Curia, per
Evans, J.
Whether the purchaser, under the circumstances, could set up as a' defence, that the land belonged to another, is the only question of law involved in the case. It appeared from the evidence, that the note sued on was given for the identical land covered by Price’s older title 5 other notes were given for the remainder of the tract of land sold. It was proved that Price had an unquestionable title to it; that he lived on a part of his tract, and asserted his title to this land, of which, as a part of the land included within his grant, he had a constructive possession. In such case, so far as I know, it has never been supposed a failure of consideration could not be pleaded ,to an action for the purchase money. There is no *54accounting for rents, no equitable title, no reconveyance, or any thing in which a law 'court cannot do as ample justice as a court of equity. The motion is dismissed.
Richardson, O’Neall, Butler, Wardlaw and Frost, JJ. concurred.